Citation Nr: 1009583	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscle weakness, as 
secondary to service-connected chronic bronchitis with 
asthma, to include prescribed steroidal treatment thereof.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
Veteran's March 2004 claim for entitlement to service 
connection for muscle weakness, as secondary to service-
connected chronic bronchitis with asthma, to include 
prescribed steroidal treatment thereof.

Following the September 2007 statement of the case (SOC), VA 
obtained additional treatment records dating to April 2009.  
Because these records reflect treatment regarding the 
Veteran's right knee surgery and duplicate diagnoses 
contained in treatment records previously considered by the 
RO in the SOC, they do not constitute pertinent evidence 
within the meaning of 38 C.F.R. § 20.1304(c) (2009).  
Therefore, a remand to consider the medical evidence in these 
records is not warranted.


FINDINGS OF FACT

1.  Service connection is in effect for chronic bronchitis 
with asthma.

2.  The Veteran has been prescribed steroidal treatment for 
her service-connected chronic bronchitis with asthma.

3.  There is no competent evidence that the Veteran has 
muscle weakness related to her service-connected chronic 
bronchitis with asthma, or to the prescribed steroidal 
treatment thereof.




CONCLUSION OF LAW

The Veteran's muscle weakness was neither caused nor 
aggravated by her service-connected chronic bronchitis with 
asthma, or by the prescribed steroidal treatment thereof.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A July 2004 letter, provided to the Veteran before the 
September 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish her service connection claim, what VA 
would do and had done, and what evidence she should provide.  
The July 2004 letter also informed the Veteran that it was 
her responsibility to help VA obtain medical evidence or 
other non-government records necessary to support her claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in June 2006.  In this regard, 
after initially providing VA notice in July 2004, followed by 
subsequent Dingess notice in June 2006, the RO adjudicated 
the claim in a statement of the case in September 2007.  
Thus, the timing defect in the notice has been rectified.  In 
any event, the Veteran has never alleged how any timing error 
prevented her from meaningfully participating in the 
adjudication of her claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders and 
Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with a VA 
examination in August 2005.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the claimed disability with 
the service-connected disability).  In short, in order to 
establish entitlement to service connection on this secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Veteran contends in her August 2006 statement that a VA 
examiner opined in December 2004 that her muscle weakness is 
due to prednisone, a steroid.  She further contends that the 
information which accompanies prednisone also states that it 
can cause muscle weakness.  In her October 2007 substantive 
appeal, the Veteran reports that she was prescribed 
prednisone for her asthma and breathing problems, and again 
notes that "muscle weakness is one of the main side effects 
of prednisone."  She noted that "when I read the side 
effects of the [steroid] medications, I took calcium to help 
prevent the calcium loss, but calcium did not help the muscle 
weakness in my knee."  In a July 2008 statement, the Veteran 
notes that she underwent surgery to stabilize her right knee; 
the record shows that this surgery occurred in April 2008.  
In April 2009, the Veteran again alleged that the steroids 
that she takes for asthma have caused her muscle weakness.  
In a June 2009 statement, the Veteran writes that "the 
muscle weakness in my right knee is a side effect of the 
steroids (both oral and inhaled) for asthma that I [take] on 
a daily basis."

The Veteran's service treatment records show no evidence of 
chronic muscle weakness.  In her July 1994 Report of Medical 
History at separation, the Veteran checked boxes indicating 
that she did not have, and had never had, "cramps in your 
legs," "adverse reaction to serum, drug, or medicine," or 
"bone, joint or other deformity."  Also at separation in 
July 1994, the Veteran's upper extremities, lower 
extremities, spine and other musculoskeletal system were all 
found to be normal on clinical evaluation.

In July 2003, a VA physician noted that the Veteran had torn 
the lateral meniscus of her right knee in April 2000-more 
than 5 years after service.  The Veteran reported that her 
right leg was giving out, and that her brace was squeaking.  
The physician found that the Veteran's right knee had no 
effusion, no redness, no tenderness, and full range of motion 
(ROM).  The physician noted that x-rays of the Veteran's 
right knee revealed mild narrowing of the medial aspect of 
the joint.  No fracture or dislocation was seen.

Also in July 2003, another VA physician noted that the 
Veteran reported that her knee was increasingly "giving 
way."  The VA physician found that the Veteran had no 
swelling, good ROM, no warmth or synovitis, no point 
tenderness, and no obvious joint instability.  She diagnosed 
the Veteran with knee pain.

In September 2003, a VA clinician noted the Veteran's right 
knee lateral meniscus tear in 2000.  The Veteran reported 
that she began experiencing instability in her right knee 
four months ago (May 2003), after she had completed her non-
surgical treatment for a lateral meniscus tear and resumed 
running.  The VA clinician diagnosed the Veteran with 
instability of the right knee, and a right knee examination 
consistent with an anterior cruciate ligament (ACL) tear.

In January 2004, the Veteran underwent a right ACL 
reconstruction at a VA facility.

In December 2004, the Veteran was provided with a VA 
examination for her respiratory condition.  The examiner 
diagnosed her with chronic asthma.  The examiner opined that 
the Veteran's prednisone "probably was responsible for [her] 
broken right foot and she also has developed some teeth 
problems, loosening of teeth, cracking and she is going for 
implant, probably related to bone thinning as a consequence 
of steroid treatment."  The examiner additionally opined 
that the Veteran had "probable osteoporosis secondary to 
prednisone use.  She has a history of fracture of the right 
foot.  Also, [the Veteran] has dental loosening probably due 
to osteoporosis."  The examiner did not attribute the 
Veteran's muscle weakness or instability to her prednisone 
use in the report. 

In August 2005, the Veteran was provided with a VA general 
medical examination in order to determine whether her 
prescribed steroids had any adverse effects on her muscles.  
On examination, the examiner observed that the Veteran walked 
approximately 50 feet with no difficulty.  The Veteran did 
not have a limp, and did not use any assistive device.  The 
VA examiner opined that the Veteran "shows no evidence of 
muscle weakness.  Her muscle strength is entirely normal.  
There are no obvious adverse effects of steroids noted on her 
exam."

In July 2006, the Veteran sought treatment from a VA 
physician.  Her chief complaint was of right knee 
instability.  The VA physician noted that the Veteran was 
status-post a right anterior cruciate ligament reconstruction 
in June 2004, and found that she had significant vastus 
medialis oblique atrophy as well as some hamstring weakness, 
and a sloppy anterior drawer.  He recommended that the 
Veteran return to physical therapy.

In April 2007, a VA clinician noted that the Veteran had 
undergone a right anterior cruciate ligament reconstruction 
with a bone tendon autograft in January 2004, and diagnosed 
her with continued right knee pain status-post ACL 
reconstruction, with recent magnetic resonance imaging (MRI) 
evidence of a lateral posterior horn meniscal tear.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned clinicians and VA 
examiners are so qualified, their medical opinions constitute 
competent medical evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The August 2005 VA 
examiner provided an etiological opinion in this case; 
specifically, he opined that "there are no obvious adverse 
effects of steroids noted on her exam."  It was further 
pointed out that her muscle strength was entirely normal.  
Therefore, his examination is found to be adequate.

The Veteran is competent to report that the muscles in her 
right knee feel weak and unstable.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from 
his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (explaining that a 
layperson is competent to diagnose a medical condition 
"where the condition is simple, for example a broken leg," 
but not where the condition is complex, "for example, a form 
of cancer").  By contrast, the Veteran is not competent to 
diagnose clinical muscle weakness.  Additionally, the Veteran 
is not competent to determine whether her claimed weakness is 
caused by her steroid medications, or by her documented April 
2000 post-service lateral meniscus tear of her right knee.  
Jandreau, supra.

Moreover, the Veteran's lay opinion that the muscle weakness 
in her right knee is attributable to her prescribed steroids 
is outweighed by the VA clinicians' and examiner's medical 
opinions to the contrary.  The VA clinicians' and examiner's 
medical opinions are accorded greater probative weight than 
those of the Veteran, because the former are based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, VA 
clinicians in July 2003 and September 2003 noted the 
Veteran's post-service right knee lateral meniscus tear in 
their discussions of the history of her right knee condition, 
but did not at any point ascribe her claimed muscle weakness 
to the effects of prescribed steroids.  Similarly, VA 
clinicians in July 2006 and April 2007 noted the Veteran's 
post-service ACL reconstruction in their discussions of the 
history of her right knee condition, but did not at any point 
ascribe her claimed muscle weakness to the effects of 
prescribed steroids.  Moreover, the August 2005 VA examiner 
opined that there were "no obvious adverse effects of 
steroids noted" and her muscle strength was normal.  By 
contrast, there is no competent medical evidence of record 
that attributes the Veteran's claimed muscle weakness to her 
prescribed steroids.  The Veteran's conclusion that a 
potential side effect of steroids applies to her is 
unsupported by competent medical evidence.

The evidence does not show continuity of symptomatology from 
the date of her discharge to the present, because she was not 
found to have muscle weakness in service.  38 C.F.R. § 
3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed muscle weakness; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.




ORDER

Service connection for muscle weakness, as secondary to 
service-connected chronic bronchitis with asthma, to include 
prescribed steroidal treatment thereof, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


